DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election of Group I, claims 1-12 was made without traverse in the reply filed on March 11, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 recites the limitation "the particles" in claim 1.  There is insufficient antecedent basis for this limitation in the claim as no “particles” are previously recited. 
For examination, the materials of claim 1 will be considered to have a particle structure. 

It appears the “the pigments” may be intending to describe the materials in the following markush listing and if this is Applicants’ intention, the Examiner proposes amending the claim to remove “the” in “the pigments”.
Claim 12 recites the term "thin" which is a relative term which renders the claim indefinite.  The term "thin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For interpretation, as long as the prior art layers have a thickness that can be reasonably considered “thin”, the limitation will be met.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-11 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Kharchenko (WO2015185848, rejection based on corresponding English document US Pub 20180141858) and evidenced by Mimaki. 
Regarding claims 1 and 6: Kharchenko et al. teach an article comprising a glass substrate comprising two main faces defining two main surfaces separated by edges, the substrate bearing a functional coating on a main surface and a temporary protective layer on the functional coating  having a thickness of at least 1 micron (see abstract and 5micron thickness in par 0105). The temporary protective layer comprises an organic polymer matrix and IR absorbing materials (see 0045-0048, 0105).
Regarding claims 2, 7-8 and 9: Kharchenko allows for their temporary protective layer to be LF-140 Black by Mimaki (see 0105) which as evidenced by Mimaki is the following meeting the limitations of claims 2, 7-8 and 9.

    PNG
    media_image1.png
    477
    1546
    media_image1.png
    Greyscale

Regarding claim 3: Khachenko does not explicitly disclose their protective layer having the optical properties when measured as claimed, however, as their layer meets that of Applicants’, one having ordinary skill at the time of invention would reasonably conclude the same properties to be obtained when measured similarly (MPEP 2112). 
Regarding claim 4: Khachenko does not explicitly disclose their IR absorbing materials having the property claimed, however, as their IR absorbing materials is that of carbon black, etc. which is the same material used by Applicants’ (see Applicants’ claim 6 for example), one having ordinary skill at the time of invention would reasonably conclude the same properties to be obtained (MPEP 2112). 
Regarding claims 10 and 11: The protective layer is not soluble until after a heat treatment (0039) and although Khachenko does disclose a final heating step, the glass bearing the functional coating and protective layer prior to this heating step (intermediate product) has not undergone heating at a temperature claimed (see entire document). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kharchenko (WO2015185848, rejection based on corresponding English document US Pub 20180141858) or alternatively, in view of Yamazaki (US Pub 20130057625).
Regarding claim 5: Kharchenko does not explicitly disclose the size of their IR absorbing materials in relation to their layer thickness, however, it is initially noted that where the only difference between the prior art and the claims was a recitation of relative dimensions, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04).
 In the instant case, although Kharchenko may not explicitly disclose the size of their IR absorbing material in relation to the thickness of the layer, one having ordinary skill would readily know that optimizing the relation between the two would alter the properties of the layer. For example, if the particle size is larger than the layer thickness, 
Alternatively, it is additionally noted that as discussed above, Kharchenko’s IR absorbing material can be carbon black pigments (see 0047 and 0105) and Kharchenko’s layer can be deposited as an ink-jet printing ink (see 0046 and 0105). 
Given that it is well known in the art that carbon black pigments used in ink-jet printing inks desirably have an average particle size of 50-300nm for higher color developability, suitability for ink jet technique as well as superiority of storage stability, ejection stability and sedimentation (see 0041 in ‘625), it would have been obvious to one having ordinary skill at the time of invention to modify Khachenko to make their carbon black pigments have an average particle size of 50-300nm for higher color developability, suitability for ink jet technique as well as superiority of storage stability, ejection stability and sedimentation.
As Kharchenko’s layer has a thickness of 5micron (see 0105), their pigments having an average size of 50-300nm will meet the claimed requirement. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kharchenko (WO2015185848, rejection based on corresponding English document US Pub 20180141858) in view of Nadaud (WO2015019022, rejection based on corresponding English document US20160194516).
Regarding claim 12: Khachenko does teach that the functional coating can be a low e coating (002, 0025), they do not explicitly disclose the structure of the coating. 
	As Nadaud, who similarly teaches an article comprising a glass substrate comprising two main faces defining two main surfaces separated by edges, the substrate bearing a  low e functional coating on a main surface and a temporary protective layer on the functional coating wherein the temporary protective layer comprises an organic polymer matrix, discloses that such a low e functional coating desirably comprises a stack of thin layers, starting from the substrate, an alternation of n functional metallic layers of silver or a silver alloy alternating with antireflection coatings, wherein each antireflection coating comprises at least one dielectric layer (see 0055-0057), it would have been obvious to one having ordinary skill at the time of invention to modify Khachenko to include their low e functional coating to comprise a stack of thin layers, starting from the substrate, an alternation of n functional metallic layers of silver or a silver alloy alternating with antireflection coatings, wherein each antireflection coating comprises at least one dielectric layer to obtain a desirable coating.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadaud (WO2015019022, rejection based on corresponding English document US20160194516) in view of Kharchenko (WO2015185848, rejection based on corresponding English document US Pub 20180141858) and evidenced by Mimaki or alternatively, in further view of Yamazaki (US Pub 20130057625).
Regarding claims 1 and 6: Nadaud et al. teach an article comprising a glass substrate comprising two main faces defining two main surfaces separated by edges, the 
	As Kharchenko, who similarly teaches an article comprising a glass substrate comprising two main faces defining two main surfaces separated by edges, the substrate bearing a functional coating on a main surface and a temporary protective layer on the functional coating wherein the temporary protective layer comprises an organic polymer matrix, discloses that such a layer can include IR absorbing materials such as carbon black, etc. as desired (see 0044-0047 and 0105), it would have been obvious to one having ordinary skill at the time of invention to modify Nadaud to include their protective layer including IR absorbing materials such as carbon black, etc. to obtain a coating with IR absorbance. 
Regarding claim 2: It is initially noted that generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, not only does Nadaud disclose the general conditions of the claim and one having ordinary skill would find it obvious to optimize IR absorbing material content as desired depending on desired IR absorbance.

	Further, it is noted that Nadaud was modified by Kharchenko and Kharchenko discloses that LF-140 Black by Mimaki is a desirable composition for temporary protective layers (see 0105) which as evidenced by Mimaki is the following (note carbon black is the IR absorbing material) allowing for IR absorbing material content within the claimed range.

    PNG
    media_image1.png
    477
    1546
    media_image1.png
    Greyscale

As such, it would have been obvious to one having ordinary skill at the time of invention to include IR absorbing material within the range claimed to obtain a desirable temporary protective layer. 
Regarding claim 3: Nadaud does not explicitly disclose their protective layer having the optical properties when measured as claimed, however, as Nadaud’s layer meets that of Applicants’, one having ordinary skill at the time of invention would reasonably conclude the same properties to be obtained when measured similarly (MPEP 2112). 
Regarding claim 4: Nadaud does not explicitly disclose their IR absorbing materials having the property claimed, however, as Nadaud IR absorbing materials are that of carbon black, etc. which is the same material used by Applicants’ (see Applicants’ claim 6 for example), one having ordinary skill at the time of invention would reasonably conclude the same properties to be obtained (MPEP 2112). 
Regarding claim 5: It is initially noted that where the only difference between the prior art and the claims was a recitation of relative dimensions, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04).
 In the instant case, although Nadaud may not explicitly disclose the size of the IR absorbing material in relation to the thickness of the layer, one having ordinary skill would readily know that optimizing the relation between the two would alter the properties of the layer. For example, if the particle size is larger than the layer thickness, one having ordinary skill would know that the particles would protrude out of the layer surface resulting in roughness. As such, one having ordinary skill would have found it obvious to optimize the size and proportions of the materials in relation to the thickness as desired for desirable layer properties. 
Alternatively, it is additionally noted that as discussed above, Nadaud’s IR absorbing materials are that of Kharchenko which are carbon black pigments (see Kharchenko 0047 and 0105) which can be deposited as an ink-jet printing ink (see 0046 and 0105). 
Given that it is well known in the art that carbon black pigments used in ink-jet printing inks desirably have an average particle size of 50-300nm for higher color developability, suitability for ink jet technique as well as superiority of storage stability, 
As Nadaud’s layer has a thickness of at least 1 micron, their pigments having an average size of 50-300nm will meet the claimed requirement. 
Regarding claims 7-9: Nadaud’s polymer matrix is at least 80wt% of the protective layer, their matrix is obtained from a polymerizable composition comprising (meth)acrylate compounds and more specifically, the matrix comprises (meth)acrylate compounds that have reacted together representing at least 80wt% of the matrix (see 0070, 0083-0108 and Examples).
Regarding claim 10: The protective layer is not soluble in water (see abstract).
Regarding claim 11: The glass substrate bearing the functional coating and protective layer has not undergone heat treatment above 400 C (see 0040-0041).
Regarding claim 12: The functional coating comprises a stack of thin layers, starting from the substrate, an alternation of n functional metallic layers of silver or a silver alloy alternating with antireflection coatings, wherein each antireflection coating comprises at least one dielectric layer (see 0055-0057). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,144,841. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope any the additional limitations presently claimed would have been obvious in view of the prior art discussed in the Office Action above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784